 294DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Allproduction employees, including the plant clericalemployees.If a majority of the employees in voting group (a) select the labororganizations (Machinists, Boilermakers, or Plumbers) seeking to rep-resent them separately, these employees will be taken to have indicatedtheir desire to constitute a separate bargaining unit, and the RegionalDirector conducting the election is instructed to issue a certification ofrepresentatives to whichever of these three labor organizations haswon a majority of the valid votes cast in this voting group, which theBoard in such circumstances finds to be appropriate for the purposesof collective bargaining.In that event, if a majority of the em-ployees in voting group (b) select either the Pulp and Sulphite Work-ers or the Papermakers, the Regional Director is instructed to issuea certification of representatives to such labor organization selected fora unit of production employees, which the Board, in these circum-stances, finds to be appropriate for collective bargaining.However,if a majority of the employees in voting group (a) do not vote for thelabor organizations seeking to represent them separately, they willbe included in, and their votes pooled with, those of voting group(b),' and the Regional Director conducting the election is instructedto issue a certification of representatives to the labor organizationselected by a majority of the employees in the pooled production andmaintenance group, which the Board, in such circumstances, finds tobe appropriate for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]7 If the votes are pooled,they are to be tallied in the following manner : The votesfor the unions seeking a separate maintenance and repair unit shall be counted as validvotes, but neither for nor against the unions seeking to represent the more comprehensiveproduction and maintenance unit; all other votes are to be accorded their face value,whether for representation by a union seeking the more comprehensive group or for nounion.Rio de Oro Uranium Mines,Inc. andInternational Hod Carriersand Laborers Union,Local No.16, AFL-CIO.Case No. 33-CA-402.April 3, 1958DECISION AND ORDEROn September 10, 1957, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices al-leged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the General Counsel filed excep-120 NLRBNo. 49.1 RIO DE ORO URANIUM 'MINES, INC.295tions to the Intermediate Report and a supporting brief, and a briefand reply brief were filed by Respondent.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersBean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the In-termediate Report, the exceptions and briefs,' and the entire recordin the case. It hereby adopts the Trial Examiner's findings andconclusions.[The Board dismissed the complaint.]1Notwithstanding the apparent inconsistencies in Respondent's evidence discussed in theGeneral Counsel's brief, the Board would not be warranted in overruling the credibilityfindings of the Trial Examiner.Universal Camera Corp v. N. L. R. B.,340 U. S. 474.In our view, the General Counsel has not sustained his burden of establishing that Chavezstated to an employee that Garcia was going to be discharged because of union activity,or that Garcia's discharge was motivated by union activity, as to which Respondent'sknowledge is questionable, instead of inadequate production and leadership.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge duly filed on April 19, 1957, by International Hod Carriers andLaborers Union, Local No. 16, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein respectively called theGeneral Counsel 1 and the Board, by the Regional Director for the Sixteenth Region(Fort Worth, Texas), issued his complaint, dated June 18, 1957, against Rio de OroUranium Mines,Inc., herein called Respondent,alleging that Respondent had en-gaged in and was engaging in unfair labor practices,affecting commerce within themeaning of Section 8 (a) (1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charge and complaint, together with notice of hearing thereon, wereduly served upon Respondent and upon the Union.Specifically, the complaint, as amended at the hearing, alleged that Respondenton or about April 5, 1957, (1) discharged, and thereafter refused to reinstate,Esperidion Garcia,2 because he had joined or assisted the Union or had engagedin other protected activities and,(2) Foreman Jose D. Chavez told an employee thatGarcia was going to be discharged because he was trying to get the Union into themine.On July 1, 1957, Respondent duly filed an answer denying the commission of theunfair labor practices alleged.Pursuant to due notice, a hearing was held on July 15, 1957, at Grants, NewMexico, before the duly designated Trial Examiner.The General Counsel andRespondent were represented by counsel; the Union by an official thereof.Allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence pertinent to the issues, to argue orally at the con-clusion of the taking of the evidence, and to file briefs or proposed findings of factand conclusions of law on or before August 5, 1957.3 The brief and proposed find-1 This term specifically includes counsel for the General Counsel appearing at thehearing.9 Also referred to in the record as Pete Garcia.8At the request of Respondent's counsel the time was extended to August 19, 1957 296DECISIONSOF NATIONALLABOR RELATIONS BOARD'ings and conclusions received from Respondent have been carefully considered.Thefindings and conclusions are disposed of in accordance with the findings, conclu-sions, and recommendations set forth below.Likewise Respondent's motion,, madeat the conclusion of the hearing and upon which decision was reserved, is disposedof in accordance with the findings, conclusions, and recommendations set forthbelow.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSOPERATIONSRio de Oro Uranium Mines, Inc., a Delaware corporation, has its principal officesinAlbuquerque,' New Mexico.During all times material herein, Respondent hasbeen engaged in and now is engaged in mining uranium ore at its Grants, NewMexico, mine.During the past 12 months, a representative period, Respondent pro-duced and sold to the Atomic Energy Commission, a defense agency of the UnitedStates Government, uranium ore valued in excess of $400,000.Upon the above agreed facts, the Trial Examiner finds that during all times ma-terial herein Respondent has been engaged in and now is engaged in commercewithin the meaning of the Act and that it will effectuate the purposes of the Act forthe Board to assert jurisdiction in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDInternationalHod Carriers and Laborers Union, Local No. 16, AFL-CIO, is alabororganization admitting to membership employees of Respondent..III.THEALLEGED UNFAIR LABOR PRACTICESA. The alleged discriminatory discharge of Esperidion Garcia1.The pertinent factsEsperidion Garcia, also referred to in the record as Pete Garcia, was first hiredby Respondent as a miner on March 16, 1956, at the rate of $1.75 per hour. OnApril 20, as a result of a general wage increase, his wages were raised to $2 per'hour.On September 20, he was made "head driller" or "lead driller" or "head'driver" at $2.25 per hour.On November 15 Garcia was laid off. He was rehiredat $2 per hour on December 6. About a week later his wages were raised to' $2.25per hour.On January 17, 1957, Garcia and "a bunch of guys" were laid off.De-spite the fact that Garcia had more seniority than any of the "bunch of guys" laidoff on January 17, all of them were rehired 2 or 3 days later and Garcia was notrecalled until March 15, at a wage rate of $2 per hour.On or about April 1 MineForeman Marshall Fletcher erroneously believed that Garcia's rate of pay shouldbe $2 25 instead of $2 per hour and Garcia was so notified.However, on April 3Fletcher noticed his error and Garcia was returned to his old rate of pay.Regard-ing this mistake, Fletcher credibly testified as follows:That was a mistake on my part, being new 4 to the men their names and theirfaces and the time books were dumped in my lap, so to speak, and in thumbingback through thenamesI got confused and gave him a two dollars and twenty-five cents an hour rate, which I discovered a couple of days later was a mistake,and I immediately notified the time keeper that it was a mistake and told Joe D.Chavez 5 that in event that Pete had heard about it, to inform him that it wasa mistake and that he would go on his old rate of two dollars an hour.Several days after his January 17 layoff, Garcia went to the mine to, to quoteGarcia, "get my application so that I could get my . . . unemployment compen-sation."While there, Garcia received from Ray D. Reynolds, Respondent's thenmine foreman, the following:4Fletcher's employment with Respondent commenced on March 28, 19575Garcia's shift foreman RIO DEORO URANIUMMINES, INC.297EsperidionGarciaHas Performedhiswork sufficiently since hehas been em-ployed for this mineR. D. REYNOLDS,Mine foreman,Rio De Oro Uranium Mine inc.Has Been Layed off because of cut in crew.On April 1, while gathered in the "changing room," the employees on Garcia'sshift discussed the Union and the advisability of joining it in the presence of ShiftForeman Jose Chavez.Garcia and employee Eddy Barker were the leaders of thediscussion.During the course of the discussion,Barker askedChavez how he feltabout the Union and the latter replied, in effect, that since he was part of manage-ment he could not discuss the matter with nonsupervisory employees.On April 4, Garcia obtainedsome union membership applicationcards.Whileen route to the mine to commence his shift that day he stopped at a trailer camp,located some 3 miles from the mine where he requested and obtained signaturesto said cards from some of his coworkers.After the completion of his shift thatnight,Garcia traveled to San Mateo,which is about 10 or 15 miles from the mine,and secured other employees'signatures tomembership cards. In all,Garciaobtained about 14 or 15 signed cards that day and night.All thecards were signedeither in his coworkers'cars or in their homes.Ray L.Schultze credibly testified that he has been at the mine since March 1,1957,and has been general superintendent since March 8 or 11;that on or aboutMarch 25, he discussed with Ray D.Reynolds, Respondent's then mine foremanand Fletcher's immediate predecessor,themine employees generally and Garciain particular;that Reynolds informed him that Garcia"was one of the poor hands"and "not a good producer";that since he took over as mine superintendent he hadmade a complete study of the employees'production records; that on or aboutApril 3,he and Fletcher,to quote Schultze,"discussed the efficiency records, ingeneral,and we discussed the drilling crews and we discussed Pete Garcia, and Ireferred to my previous conversation with Ray Dean Reynolds in which Ray Deansaid that he was not a good hand and I told Fletcher that we should dischargeGarcia; that he arrived at his decision that Garcia should be terminated (1) becausehe felt that the small amount of work done by Garcia's crew was due to Garcia'sinability to get "out of production"6and (2) it had come to his attention thatGarcia "was not getting along well with other workers."Schultze further testified,and'the Trial Examiner finds, "I learned of the actual organizing after [Garcia's]discharge.There was a certain amount of talk that I had heard before his dis-charge,but I did not know that there were any cards, that he had any cards, thatthere were any cards on the property until after his discharge";and that prior toGarcia's discharge he was aware of Garcia's interest in behalf of the Union, but thatGarcia's said interest played no part in Respondent'sdetermination to dischargeGarcia.Fletcher testified,and the Trial Examiner finds, that after discussing the lowproduction rate of Garcia's crew with Schultze on or about April 3, coupled withthe fact that some of the men preferred not to work with Garcia,in addition toReynolds' statement to him that Garcia "wasn't capable of being a lead minerand that his work in his estimation didn't average out with the rest of the general6 Regarding this Schultze testified,"He (Garcia)had been a lead man, apparently, ac-cording to the old records, and he had come back to work, and didn't appear to me thatif he were considering himself a lead man that he was doing his job, getting out pro-duction."The fact that Garcia considered himself in charge of the crew is evidencedby the following portion of his cross-examination :Q.When you say that you were head driver, does that mean that you were thehead man [of] the crew on your particular shift?-A. Well, old Joe (Jose Chavez)toldme the way he understood-the way the company told him that I was being,you know, after himSee,he was a shift boss and if he was not there I wouldhave to take care of the mine to have everything in operation,have everything goingdown there, . . .;QYou testified that there were three men in your particular crew, is that cor-rect?-A. Yes, sir.Q.And were you.the lead ,man on that particular crew 9-A. Yes, sir.Q. Then it was your responsibility as to the number of holes drilled and how theywere drilled and so forth?-A. Yes, sir. 298DECISIONSOF NATIONALLABOR RELATIONS BOARDminers aroundthe plant," he told Chavez on April 5,to inform Garcia that hewas being terminatedat theconclusion of his shift.Chavez testified thataboutan hour beforethe conclusion of theshift on April 5,he informed Garcia thathe was beingdischarged; that Garciademanded to knowthe reasonfor such action; that he told Garcia that he did not knowand thensuggestedthat Garcia "go to the office" if hewanted to ascertain the reason; thatGarcia, afterexhibiting his union card,asked whether his organizational activitieswerethe cause for, his discharge;that he again replied that he did notknow whyhe was being terminated;and that prior to thattimehe did not know that Garciahad aunion card.Employee Ignacio Valles testified that aboutan hour before Garcia was informedof histermination,Chavezcameto wherehe was working and said that Garcia"is goingto be discharged tonight"; and that when he asked why, Chavezreplied,"Because he is a unionist."Chavez unequivocallydenied making the statementattributed to him by ` Valles orany similar statement.In the light of the TrialExaminer'sobservation of the conductand deportment at the hearingof Vallesand Chavez, and after a very careful scrutiny of the record, all of whichhas beencarefully read, and 'parts of which have been reread and' recheckedseveral times,and being mindful of the contentionsof thepartieswith respect tothe credibilityproblems here involved, the Trial Examiner credits Chavez'stestimony and findsthat he did not makethe statementattributed to him by Valles.2.ConcludingfindingsUpon the entirerecord in the case,the Trial Examiner is convinced,and finds,thatGarcia's unionactivity and sympathyplayed no part in Respondent's deter-mination to dischargehim.TheTrial Examiner further findsthat Garciawas dis-charged for thereasons advanced by Respondent.?Accordingly,since the GeneralCounsel has failed to proveby a fair preponderance of the credible evidence thatGarcia was discriminatedagainstin violation of Section 8 (a) (3) of the Act, theTrialExaminer will recommend that the complaint be dismissed in its entirety.Upon thebasis of the foregoing findings of fact,and upon the entire record inthe case, the Trial Examiner makesthe following:CONCLUSIONS OF LAW1.Rio deOro UraniumMines, Inc., Albuquerque,New Mexico,is engaged in,and at all times material herein was engaged in, commerce within the meaning ofSection 2 (6) and(7) of the Act.2. InternationalHod Carriers and LaborersUnion,Local No. 16, AFL-CIO,isa labor organization within the meaning of Section2 (5) of the Act.3.The allegations of thecomplaint,as amended at the hearing,thatRespondenthad engaged in and was engaging' in unfair labor practices within the meaning ofSection 8(a) (3) and(1) of the Acthave not been sustained by substantialevidence.[Recommendations omitted from publication.]7It Is significant to note that the record is devoid of any evidence tending to showany past or present union hostility or animus on the part of Respondent.Miller Electric Manufacturing Co., Inc.andAssociated Unionsof America.Case No. 13-CA-2135.April 3, 1958DECISION AND ORDEROn June 11, 1957, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding,thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in a copy of the Inter-120 NLRB No. 47.